


109 HR 6257 IH: Access to Life-Saving Medicine

U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6257
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2006
			Mr. Waxman (for
			 himself and Mr. Brown of Ohio)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on the
			 Judiciary and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Public Health Service Act to provide for the
		  licensing of comparable biological products, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Access to Life-Saving Medicine
			 Act.
		2.DefinitionsSection 351(i) of the Public Health Service
			 Act (42 U.S.C. 262(i)) is amended—
			(1)by
			 striking In this section, the term biological product
			 means and inserting the following:
				
					In
			 this section:(1)The term
				biological product means
					; and
			(2)by adding at the
			 end the following:
				
					(2)The term ‘comparable biological product
				application’ means an abbreviated application for a license of a biological
				product containing the same, or similar, active ingredient as a biological
				product for which a license has been approved under subsection (a). A
				comparable biologic application is a human drug application under section
				735(1)(C) of the Federal Food, Drug, and Cosmetic Act.
					(3)The term
				reference product under this Act means the single licensed
				biological product, approved under subsection (a) or subsection (k), against
				which a comparable biological product is evaluated for demonstration of safety,
				potency, or purity.
					(4)The term
				comparable in reference to a comparable biological product
				application means the absence of clinically meaningful differences between the
				comparable biological product and the reference product in terms of the safety,
				purity, and potency of the product based upon—
						(A)data derived from
				chemical, physical, and biological assays, other non-clinical laboratory
				studies; and
						(B)data from any necessary clinical study or
				studies sufficient to confirm safety, purity, and potency in one or more
				appropriate conditions of use for which the reference product is licensed and
				intended to be used.
						Any
				studies under subparagraph (B) shall be designed to avoid duplicative and
				unethical clinical testing.(5)The term
				thorough characterization means an analysis of structural
				features based upon appropriate analytical and functional testing sufficient to
				identify differences between a new and reference biological product relevant to
				safety, purity or potency.
					(6)The term interchangeable
				means that a biological product contains an active ingredient or ingredients
				with principal molecular structural features comparable to the reference
				product, and that the comparable biological product can be expected to produce
				the same clinical result as the reference product in any given patient in the
				condition or conditions of use for which both products are labeled.
					(7)The term
				process for the review of a comparable biological product
				application means, with respect to a comparable biological product
				application, the procedural activities of the Secretary with respect to the
				review of human drug applications and supplements as defined in section 735(6)
				of the Federal Food, Drug, and Cosmetic Act, except as otherwise defined
				herein.
					(8)The term
				final action means, with respect to a comparable biological
				product application, the Secretary’s issuance on the final action date of a
				final action letter to the sponsor of a comparable biological product
				application under this Act which—
						(A)approves the
				application, or
						(B)disapproves the
				application and sets forth in detail an enumeration of the specific
				deficiencies in the particular application and of the specific, enumerated
				actions the sponsor would be required to take in order for the sponsor to
				receive a final action letter that approves such application.
						(9)The term
				final action date means, with respect to an abbreviated
				comparable biological product application, the date that is eight calendar
				months following the sponsor’s submission of such application, or 180 days
				following the Secretary’s notification of the sponsor that its application has
				been accepted for filing, whichever is earlier, except that the final action
				date hereunder may be extended for such period of time as is agreed to by the
				Secretary and the sponsor of such application in a jointly executed written
				agreement that is counter-signed by the Secretary and the sponsor of such
				application no later than 30 days prior to the final action date provided for
				by this subsection.
					(10)The term
				reviewing division means the division responsible for the review
				of an application for approval of a biological product (including all
				scientific and medical matters, chemistry, manufacturing, and
				controls).
					.
			3.Regulation of certain
			 biological products
			(a)In
			 generalSection 351 of the Public Health Service Act (42 U.S.C.
			 262) is amended—
				(1)in subsection
			 (a)(1)(A), by inserting after biologics license the following:
			 , or comparable biologics license,; and
				(2)by adding at the
			 end the following subsection:
					
						(k)Regulation of
				comparable biological products
							(1)Submission of a
				comparable biological product applicationAny person may file
				with the Secretary an abbreviated comparable biological product application
				that includes the following:
								(A)Data demonstrating
				that the comparable biological product is comparable to the reference
				product.
								(B)Data demonstrating
				that the comparable biological product and reference product contain comparable
				principal molecular structural features as demonstrated by thorough
				characterization of the two products, notwithstanding minor differences in
				heterogeneity profile, impurities, or degradation patterns. The Secretary shall
				find the following types of products to contain comparable principal molecular
				structural features:
									(i)Two protein
				biological products with differences in structure between them solely due to
				post-translational events, infidelity of translation or transcription, or minor
				differences in amino acid sequence.
									(ii)Two
				polysaccharide biological products with similar saccharide repeating units,
				even if the number of units differ and even if there are differences in
				post-polymerization modifications.
									(iii)Two glycosylated
				protein products with differences in structure between them solely due to
				post-translational events, infidelity of translation or transcription, or minor
				differences in amino acid sequence, and if they had similar saccharide
				repeating units, even if the number of units differ and even if there were
				differences in post-polymerization.
									(iv)Two
				polynucleotide biological products with identical sequence of purine and
				pyrimidine bases (or their derivatives) bound to an identical sugar backbone
				(ribose, deoxyribose, or modifications of these sugars).
									(v)Closely related,
				complex partly definable biological products with similar therapeutic intent,
				such as two live viral products for the same indication.
									The
				principal molecular structural features of two biological products not
				enumerated in the foregoing clauses may be demonstrated to be comparable based
				upon such data and other information characterizing the two products as the
				Secretary determines to be necessary.(C)Data demonstrating
				that the comparable biological product and reference product utilize the same
				mechanism or mechanisms of action for the conditions of use prescribed,
				recommended, or suggested in the proposed labeling, but only to the extent the
				mechanism or mechanisms of action are known for the reference product.
								(D)Information to
				show that the condition or conditions of use prescribed, recommended, or
				suggested in the labeling proposed for the comparable biological product have
				been previously approved for the reference product.
								(E)Information to
				show that the route of administration, the dosage form, and the strength of the
				comparable biological product are the same as those of the reference
				product.
								(F)Data demonstrating
				that the facility in which the comparable biological product is manufactured,
				processed, packed, or held meets standards designed to assure that the
				comparable biological product continues to be safe, pure, and potent.
								(G)At the applicant’s
				option, publicly-available information regarding the Secretary’s previous
				determination that the reference product is safe, pure, and potent.
								(H)Any additional
				data and information in support of the application, including
				publicly-available information with respect to the reference product or another
				biological product.
								(2)Other
				applicationsA person who has not conducted and does not have a
				right of reference to the studies in the application for a reference product
				may submit an application under this section for a biologic product that
				differs from, or incorporates a change to, the reference product with respect
				to one or more characteristics described in subparagraphs (A) through (E) of
				paragraph (1), including a difference in safety, purity, or potency, so long as
				the application contains sufficient information to establish the safety,
				purity, and potency of the biological product relative to the reference product
				for its proposed condition or conditions of use.
							(3)Postmarketing
				studiesIf the Secretary has agreed with the sponsor of the
				reference product that the sponsor shall conduct one or more postmarketing
				safety studies, the applicant may agree with the Secretary to conduct a similar
				postmarketing safety study or studies upon a reasonable showing that such study
				or studies would provide relevant information not available from the studies on
				the reference product. The Secretary shall not, as a condition of approval,
				propose any additional postmarketing studies.
							(4)FDA review of
				comparable biological product applications
								(A)Guidance
				regarding review of applicationsThe Secretary shall issue
				guidance for the individuals who review applications submitted under paragraph
				(1) or (2), which shall relate to promptness in conducting the review,
				technical excellence, lack of bias and conflict of interest, and knowledge of
				regulatory and scientific standards, and which shall apply equally to all
				individuals who review such applications.
								(B)Meetings with
				sponsors and applicantsThe Secretary shall meet with a sponsor
				of an investigation or an applicant for approval of a comparable biological
				product under this subsection if the sponsor or applicant makes a reasonable
				written request for a meeting for the purpose of reaching agreement on the
				design and size of studies needed for approval of such application. The sponsor
				or applicant shall provide information necessary for discussion and agreement
				on the design and size of such studies. Minutes of any such meeting shall be
				prepared by the Secretary and made available to the sponsor or
				applicant.
								(C)AgreementsAny
				agreement regarding the parameters of design and size of the studies of a
				biological product under this paragraph that is reached between the Secretary
				and a sponsor or applicant shall be reduced to writing and made part of the
				administrative record by the Secretary. Such agreement shall not be changed
				after the testing begins, except—
									(i)with the written
				agreement of the sponsor or applicant; or
									(ii)pursuant to a
				decision, made in accordance with subparagraph (D) by the director of the
				reviewing division, that a substantial scientific issue essential to
				determining the safety, purity, and potency of the biological product has been
				identified after the testing has begun.
									(D)Procedure
				regarding certain decisionsA decision under subparagraph (C)(ii)
				by the director shall be in writing and the Secretary shall provide to the
				sponsor or applicant an opportunity for a meeting at which the director and the
				sponsor or applicant will be present and at which the director will document
				the scientific issue involved.
								(E)Effect of
				decisionsThe written decisions of the reviewing division shall
				be binding upon, and may not directly or indirectly be changed by, the field or
				compliance office personnel unless such field or compliance office personnel
				demonstrate to the reviewing division why such decision should be
				modified.
								(F)Delays by
				reviewing divisionsNo action by the reviewing division may be
				delayed because of the unavailability of information from or action by field
				personnel unless the reviewing division determines that a delay is necessary to
				assure the marketing of a safe, pure, and potent biological product.
								(5)Approval of
				comparable biological productsThe Secretary shall review the
				information submitted in the application and any other information available to
				the Secretary and shall issue, subject to paragraph (9), a comparable
				biological product license for all conditions of use of the reference product
				sharing the same mechanism of action for which the applicant has demonstrated
				comparability for a single condition of use, or, if the mechanism of action is
				unknown, for the condition or conditions of use for which the data submitted
				establishes comparability, unless the Secretary finds and informs the applicant
				that—
								(A)information
				submitted in the application or any other information available to the
				Secretary is insufficient to show that the comparable biological product and
				the reference product contain comparable principal molecular structural
				features as demonstrated by thorough characterization of the two
				products;
								(B)information
				submitted in the application or any other information available to the
				Secretary is insufficient to show that the comparable biological product is
				comparable to the reference product for the condition or conditions of use
				prescribed, recommended, or suggested in the labeling proposed in the
				application;
								(C)information
				submitted in the application or any other information available to the
				Secretary is insufficient to show that the comparable biological product and
				reference product utilize the same mechanism or mechanisms of action for the
				conditions of use prescribed, recommended, or suggested in the labeling
				proposed for the comparable biological product, unless the mechanism or
				mechanisms of action are not known for the reference product for such condition
				or conditions;
								(D)information
				submitted in the application or any other information available to the
				Secretary is insufficient to show that the route of administration, the dosage
				form, and the strength of the comparable biological product are the same as
				those of the reference product;
								(E)information
				submitted in the application or any other information available to the
				Secretary is insufficient to show that the condition or conditions of use
				prescribed, recommended, or suggested in the labeling proposed for the
				comparable biological product are limited to one or more of the same use or
				uses as have been previously approved for the reference product;
								(F)information
				submitted in the application or any other information available to the
				Secretary shows (i) the inactive ingredients of the comparable biological
				product are unsafe for use under the conditions prescribed, recommended, or
				suggested in the labeling proposed for the biological product, or (ii) the
				composition of the comparable biological product is unsafe under such
				conditions because of the type or quantity of inactive ingredients included or
				the manner in which the inactive ingredients are included;
								(G)information
				submitted in the application or any other information available to the
				Secretary fails to demonstrate that the facility in which the comparable
				biological product is manufactured, processed, packed, or held meets standards
				designed to assure that the comparable biological product continues to be safe,
				pure, and potent;
								(H)the Secretary has
				withdrawn or suspended the license of the reference product, for safety or
				effectiveness reasons, or has published a notice of opportunity for hearing to
				withdraw such license for safety or effectiveness reasons, or the Secretary has
				determined that the reference product has been withdrawn from sale for safety
				or effectiveness reasons; or
								(I)the application
				contains an untrue statement of material fact; and
								provides
				the applicant with a detailed explanation for the decision.(6)Other approval
				provisionsThe Secretary shall approve, under the provisions of
				paragraph (5), an application for a license submitted under paragraph (2),
				except that the Secretary shall approve such an application that would
				otherwise be disapproved by reason of one or more of subparagraphs (A) through
				(E) of paragraph (5), if the application and any other information available to
				the Secretary contains sufficient information to establish the safety, purity,
				and potency of the comparable biological product relative to the reference
				product for the proposed condition or conditions of use for such
				product.
							(7)Interchangeability
				determinations for comparable biological productsAn applicant
				may request in an original application or supplement to an application that the
				Secretary make a determination as to the interchangeability of a comparable
				biological product and the reference product. An applicant may withdraw a
				request for a determination at any time. A request for an interchangeability
				determination submitted after the filing of an application shall be considered
				a major amendment to the application. In response to such a request, the
				Secretary shall, at such time as the application or supplement is approved,
				publish a therapeutic comparability evaluation code indicating either that the
				comparable biological product has been shown to be interchangeable with the
				reference product, or that interchangeability has not been established. Nothing
				in this subsection shall be construed to prohibit the Secretary from making a
				determination of interchangeability at any time after approval.
							(8)Interchangeability
				labeling for comparable biological productsUpon a determination
				of interchangeability under paragraph (7), the label of the comparable
				biological product at the time of licensure may include a statement, if
				requested by the sponsor, that it is interchangeable with the biological
				reference product to which the sponsor of the comparable biological product
				application has demonstrated comparability to the reference product for the
				conditions of use prescribed, recommended, or suggested in the labeling
				proposed for the comparable biological product.
							(9)Exclusivity
								(A)In
				generalNotwithstanding any
				other provision of law, the Secretary shall not approve a second or subsequent
				comparable biological product application, and no holder of a biologic product
				license approved under subsection (a) shall manufacture, market, sell, or
				distribute a rebranded interchangeable biologic, directly or indirectly, or
				authorize any other person to manufacture, market, sell, or distribute a
				rebranded interchangeable biologic that is interchangeable with the reference
				product, until the earlier of—
									(i)180 days after the
				first commercial marketing of the first interchangeable comparable biological
				product to be approved as interchangeable for that same reference
				product;
									(ii)one year
				after—
										(I)a final court
				decision on all patents in suit in an action instituted under paragraph (16)(C)
				against the applicant that submitted the application for the first approved
				interchangeable comparable biological product; or
										(II)the dismissal
				with or without prejudice of an action instituted under paragraph (16)(C)
				against the applicant that submitted the application for the first approved
				interchangeable comparable biological product; or
										(iii)(I)36 months after approval
				of the first interchangeable comparable biological product if the applicant has
				been sued under paragraph (16)(C) and such litigation is still ongoing within
				such 36-month period; or
										(II)one year after approval in the event
				that the first approved interchangeable comparable applicant has not been sued
				under paragraph (16)(C).
										Notwithstanding the foregoing
				provision, the sponsor of a subsequent comparable biological product
				application that has demonstrated interchangeability with the reference product
				may elect, at its option, to have the product approved as a non-interchangeable
				comparable biological product whose approval will not be delayed by operation
				of this paragraph. For purposes of this paragraph, the term final court
				decision means a final decision of a court from which no appeal (other
				than a petition to the United States Supreme Court for a writ of certiorari)
				has been or can be taken.(B)Rebranded
				interchangeable biologicFor
				purposes of this subsection, the term rebranded interchangeable
				biologic—
									(i)means any rebranded
				interchangeable version of a reference product that the holder of the
				biological product license approved under subsection (a) for that reference
				product seeks to commence marketing, selling, or distributing, directly or
				indirectly; and
									(ii)does not include
				any product to be marketed, sold, or distributed—
										(I)by an entity
				eligible for exclusivity with respect to such product under this paragraph;
				or
										(II)after expiration
				of any exclusivity with respect to such product under this paragraph.
										(10)HearingIf
				the Secretary decides to disapprove a comparable biological product
				application, the Secretary shall give the applicant notice of an opportunity
				for a hearing before the Secretary on the question of whether such application
				is approvable. If the applicant elects to accept the opportunity for hearing by
				written request within thirty days after such notice, such hearing shall
				commence not more than ninety days after the expiration of such thirty days
				unless the Secretary and the applicant otherwise agree. Any such hearing shall
				thereafter be conducted on an expedited basis and the Secretary’s order thereon
				shall be issued within ninety days after the date fixed by the Secretary for
				filing final briefs.
							(11)Final action
				dateThe Secretary shall take a final action on a comparable
				biological product application by the final action date.
							(12)Request for
				delay of final actionNotwithstanding any other provision of law,
				the Secretary shall not fail or refuse to take a final action on a comparable
				biological product application by the final action date on the basis that a
				person, other than the sponsor of the comparable biological product, has
				requested (in a petition or otherwise) that the Secretary refuse to take or
				otherwise defer such final action, and no court shall enjoin the Secretary from
				taking final action or stay the effect of final action previously taken by the
				Secretary, except by issuance of a permanent injunction based upon an express
				finding of clear and convincing evidence that the person seeking to have the
				Secretary refuse to take or otherwise to deter final action by the final action
				date—
								(A)has prevailed on
				the merits of the person’s complaint against the Secretary;
								(B)will suffer
				imminent and actual irreparable injury, constituting more than irrecoverable
				economic loss, and that also will threaten imminent destruction of such
				person’s business; and
								(C)has an interest
				that outweighs the overwhelming interest that the public has in obtaining
				prompt access to a comparable biological product.
								(13)Report on
				extensions of final action dateThe Secretary shall prepare and
				submit to the President, the Committee on Energy and Commerce of the House of
				Representatives, and the Committee on Health, Education, Labor, and Pensions of
				the Senate a report regarding any jointly executed written agreement to extend
				the final action date under this Act within 15 calendar days of the joint
				execution of any such written agreement.
							(14)Report on
				failure to take final actionThe Secretary shall prepare and
				submit annually to the President, the Committee on Energy and Commerce of the
				House of Representatives, and the Committee on Health, Education, Labor, and
				Pensions of the Senate a report detailing the specific and particularized
				reasons enumerated by the Reviewing Division for each instance of the
				Secretary’s failure to take final action by the final action date in the
				previous year.
							(15)RegulationsThe
				Secretary shall establish, by regulation within 2 years after the date of the
				enactment of this subsection, requirements for the efficient review, approval,
				suspension, and revocation of comparable biological product applications under
				this subsection.
							(16)Patents
								(A)Request for
				patent information
									(i)In
				generalAt any time, including at the initial stages of
				development, an applicant or a prospective applicant may send a written request
				for patent information to the holder of the approved application for the
				reference product. Within 60 days of receipt of such request, the holder of the
				approved application for the reference product shall provide to the applicant
				or prospective applicant a list of all patents owned by, or licensed to, the
				holder of the approved application that the application holder in good faith
				believes relate to the reference product, including patents that claim the
				approved biologic product, any method of using such product, any component of
				such product, or any method or process of manufacturing such product or
				component.
									(ii)Costs of
				complying with requestThe application holder may demand payment
				not exceeding $1,000 to offset the cost of responding to the information
				request.
									(iii)UpdatesFor
				a period of two years from the date of the request for information, the holder
				of the approved application for the reference product shall update its response
				to the request for information by identifying newly issued or licensed relevant
				patents. The updates must be provided within 30 days of patent issuance, for
				newly issued patents, and within 30 days of obtaining a license, for newly
				licensed patents.
									(iv)Additional
				requestsThe applicant may submit additional requests for patent
				information, subject to the requirements of this paragraph, at any time.
									(B)Patent
				notificationsAt any time after the submission of the
				application, the applicant may provide a notice under this subparagraph with
				respect to any one or more patents provided by the holder of the reference
				product provided in response to a request under this paragraph. An applicant
				may submit additional notices at any time, and each notice shall be subject to
				the provisions of this subparagraph. Each notice shall—
									(i)be
				sent to the holder of approved application for the reference product and to the
				owner of the patent identified pursuant to subparagraph (A)(i);
									(ii)include a
				detailed statement of the factual and legal bases for the applicant’s belief
				that the patents included in the notice are invalid, unenforceable, or will not
				be infringed by the commercial sale of the product for which approval is or has
				been sought; and
									(iii)identify the
				judicial district or districts in which the applicant consents to suit being
				brought in response to the notice.
									(C)Action for
				infringement
									(i)Timeframe for
				bringing actionWithin 45 days of receipt of notice described in
				subparagraph (B), the holder of the approved application for the reference
				product, or the owner of the patent, may bring an action infringement solely
				with respect to the patent or patents included in such notice.
									(ii)Appropriate
				judicial districtNotwithstanding section 1391 of title 28,
				United States Code, an infringement action brought within the 45-day period
				referenced in clause (i) may be brought only in the judicial district
				identified pursuant to subparagraph (B)(iii).
									(D)Limitation on
				declaratory judgment actionsNo action may be brought under section 2201
				of title 28, United States Code by the recipient of a notice under subparagraph
				(B) for a declaration of infringement, validity, or enforceability with respect
				to any patent which was not identified in the notice, and with respect to the
				application under which the notice was sent, or with respect to the product of
				that application, prior to the commercial marketing of that product. With
				respect to a patent identified in the notice, notwithstanding section 1391 of
				title 28, any such action may be brought only in the judicial districts
				identified in the notice.
								(E)Discretion of
				applicantsA comparable biological product applicant may not be
				compelled, by court order or otherwise, to initiate the procedures set forth in
				this paragraph. The decision as to whether to invoke the procedures set forth
				in this paragraph is left entirely to the discretion of the applicant or
				prospective applicant.
								(17)Petitions and
				civil actions regarding approval of certain applications
								(A)In
				generalWith respect to a pending application submitted under
				paragraph (1) or (2), if a petition is submitted to the Secretary that seeks to
				have the Secretary take, or refrain from taking, any form of action relating to
				the approval of the application, including a delay in the effective date of the
				application, the following applies, subject to subparagraph (E):
									(i)(I)In the case of an application under
				paragraph (2), the Secretary may not, subject to subclause (III), consider the
				petition if it is submitted later than 180 days prior to the date on which the
				approval of the application may first be made effective.
										(II)In
				the case of an application under paragraph (1), the Secretary may not, subject
				to subclause (III), consider the petition if it is submitted later than 180
				days prior to the date on which the approval of the application may first be
				made effective.
										(III)The
				restriction established in subclause (I) or (II) (as the case may be) does not
				apply to the petition if the Secretary determines that the petitioner has shown
				good cause for the failure to submit the petition by the applicable date under
				such subclause.
										(ii)(I)The Secretary may not, on the basis of the
				petition, delay approval of the application unless the Secretary determines
				that a delay is necessary to protect the public health. Consideration of a
				petition shall be separate and apart from the review and approval of the
				application.
										(II)With
				respect to a determination by the Secretary under subclause (I) that a delay is
				necessary to protect the public health:
											(aa)The Secretary shall publish on the Internet
				site of the Food and Drug Administration a statement providing the reasons
				underlying the determination.
											(bb)Not later than 10 days after making the
				determination, the Secretary shall provide notice to the sponsor of the
				application and an opportunity for a meeting with the Commissioner to discuss
				the determination.
											(iii)The Secretary shall take final agency
				action on the petition not later than 180 days after the date on which the
				petition is submitted. The Secretary shall not extend such period, even with
				the consent of the petitioner, for any reason, including based upon the
				submission of comments relating to the petition or supplemental information
				supplied by the petitioner.
									(iv)The Secretary may not consider the petition
				for review unless it is signed and contains the following verification:
				I certify that, to my best knowledge and belief: (a) this petition
				includes all information and views upon which the petition relies; (b) this
				petition includes representative data and/or information known to the
				petitioner which are unfavorable to the petition; and (c) I have taken
				reasonable steps to ensure that any representative data and/or information
				which are unfavorable to the petition were disclosed to me. I further certify
				that the information upon which I have based the action requested herein first
				became known to the party on whose behalf this petition is submitted on or
				about the following date: _______. I received or expect to receive payments,
				including cash and other forms of consideration, from the following persons or
				organizations to file this petition: ________. I verify under penalty of
				perjury that the foregoing is true and correct..
									(B)Exhaustion of
				administrative remedies
									(i)Final agency
				action within 180 daysThe
				Secretary shall be considered to have taken final agency action on a petition
				referred to in subparagraph (A) if—
										(I)during the 180-day period referred to in
				clause (iii) of such subparagraph, the Secretary makes a final decision within
				the meaning of section 10.45(d) of title 21, Code of Federal Regulations;
				or
										(II)such period
				expires without the Secretary having made such a final decision.
										(ii)Dismissal of
				certain civil actionsIf a
				civil action is filed with respect to a petition referred to in subparagraph
				(A) before final agency action within the meaning of clause (i) has occurred,
				the court shall dismiss the action for failure to exhaust administrative
				remedies.
									(C)Applicability of
				certain regulationsThe
				provisions of this section are in addition to the requirements for the
				submission of a petition to the Secretary that apply under section 10.30 or
				10.35 of title 21, Code of Federal Regulations.
								(D)Annual report on
				delays in approvals per petitionsThe Secretary shall annually submit to the
				Congress a report that specifies—
									(i)the number of
				applications under this subsection that were approved during the preceding
				12-month period;
									(ii)the number of
				such applications whose effective dates were delayed by petitions referred to
				in subparagraph (A) during such period; and
									(iii)the number of
				days by which the applications were so delayed.
									(E)ExceptionThis paragraph does not apply to a petition
				that is made by the sponsor of an application under this subsection and that
				seeks only to have the Secretary take or refrain from taking any form of action
				with respect to that application.
								(F)DefinitionFor purposes of this paragraph, the term
				petition includes any request to the Secretary, without regard
				to whether the request is characterized as a
				petition.
								.
				(b)Additional
			 amendments
				(1)PatentsSection
			 271(e) of title 35, United States Code, is amended—
					(A)in paragraph (2)—
						(i)by
			 striking or at the end of subparagraph (A);
						(ii)by
			 adding or at the end of subparagraph (B);
						(iii)by
			 inserting after subparagraph (B) the following:
							
								(C)a
				notice described in section 351(k)(16)(B) of the Public Health Service Act, but
				only with respect to a patent identified in such a
				notice,
								;
				and
						(iv)in
			 the matter after and below subparagraph (C) (as inserted by clause (iii) of
			 this subparagraph), by inserting before the period the following: , or
			 if the notice described in subparagraph (C) is provided in connection with an
			 application to obtain a license to engage in the commercial manufacture, use,
			 or sale of a biological product claimed in a patent or the use of which is
			 claimed in a patent before the expiration of such patent; and
						(B)by adding at the
			 end the following paragraph:
						
							(5)Notwithstanding the preceding
				subsection:
								(A)A
				patent that is disclosed in a response to a request for patent information
				pursuant to subparagraph (A) of section 351(k)(16) of the Public Health Service
				Act with respect to which a notice was provided pursuant to subparagraph (B) of
				such section, and for which an action for infringement of the patent was (I)
				brought after the expiration of the 45-day period described in such
				subparagraph, or (II) brought before the expiration of the 45-day period
				described in such section 351, but not maintained through a final court
				decision or a dismissal with prejudice regarding the validity, enforceability,
				and/or infringement, the sole and exclusive remedy which may be granted by a
				court upon a finding of infringement of such patent by the person who submitted
				the notice described in subclause (A), or any person found to have induced or
				contributed to such infringement, shall be a reasonable royalty.
								(B)No
				action for infringement can be brought under this section against an applicant
				that sent a request for patent information pursuant to subparagraph (A)(i) of
				section 351(k)(16) of the Public Health Service Act by the owner of a patent
				that should have been disclosed in response to such a request, but was not
				timely disclosed under that
				subparagraph.
								.
					(2)Tax credit
			 testing to demonstrate interchangeablitySubpart A of part IV of subchapter A of
			 chapter 1 of the Internal Revenue Code of 1954 (relating to credits allowable)
			 is amended by inserting after section 45C the following new section:
					
						45C–1.Clinical
				testing expenses for certain drugs to demonstrate interchangeability
							(a)General
				ruleThere shall be allowed as a credit against the tax imposed
				by this chapter for the taxable year an amount equal to 50 percent of the
				qualified clinical testing expenses for the taxable year.
							(b)Qualified
				clinical testing expensesFor purposes of this section—
								(1)Qualified
				clinical testing expenses
									(A)In
				generalExcept as otherwise provided in this paragraph, the term
				qualified clinical testing expenses means the amounts which are
				paid or incurred by the taxpayer during the taxable year which would be
				described in subsection (b) of section 41 if such subsection were applied with
				the modifications set forth in subparagraph (B).
									(B)ModificationsFor
				purposes of subparagraph (A), subsection (b) of section 41 shall be
				applied—
										(i)by
				substituting clinical testing for qualified
				research each place it appears in paragraphs (2) and (3) of such
				subsection, and
										(ii)by substituting
				100 percent for 65 percent in paragraph (3)(A) of
				such subsection.
										(D)Special
				ruleFor purposes of this paragraph, section 41 shall be deemed
				to remain in effect for periods after December 31, 2006.
									(2)Clinical
				testingThe term clinical testing means any human
				clinical testing which is carried out under an exemption for a drug being
				tested for interchangeability under section 351(k) of the Public Health Service
				Act.
								(3)Special
				limitations on foreign testing
									(A)In
				generalNo credit shall be allowed under this section with
				respect to any clinical testing conducted outside the United States
				unless—
										(i)such testing is
				conducted outside the United States because there is an insufficient testing
				population in the United States, and
										(ii)such testing is
				conducted by a United States person or by any other person who is not related
				to the taxpayer seeking the interchangeable designation under section 351(k) of
				the Public Health Service Act.
										(B)Special
				limitation for corporations to which section 936 appliesNo
				credit shall be allowed under this section with respect to any clinical testing
				conducted by a corporation to which section 934(b) applies or to which an
				election under section 936 applies.
									(4)Certain rules
				made applicableRules similar to the rules of paragraphs (1) and
				(2) of section 41(f) shall apply for purposes of this section.
								(5)ElectionThis
				section shall apply to any taxpayer for any taxable year only if such taxpayer
				elects (at such time and in such manner as the Secretary may by regulations
				prescribe) to have this section apply for such taxable
				year.
								.
				(3)Conforming
			 amendmentSection 2201(b) of
			 title 28, United States Code, is amended by inserting before the period the
			 following: , or section 351 of the Public Health Service Act.
				
